Citation Nr: 1130030	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed cervical disc disease with radiculopathy (hereinafter "cervical disability").



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.   

The Board remanded the case to the RO for further development and adjudication in March 2010.  The matter has been returned to the Board and is ready for appellate disposition.

The Veteran has raised a claim of service connection for a bilateral hip disorder.  See VA Form 21-4138, Statement in Support of Claim, dated in May 2010.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran is not shown to have manifested complaints or findings of a cervical spine disorder in service or for many years thereafter.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to the claimed cervical spine disorder since service.    

4.  The currently demonstrated degenerative disc disease (DDD) of the cervical spine is not shown to be due to an injury or another event of the Veteran's active service.


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability including any due to radiculopathy due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in October 2005.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  Notice pursuant to the Dingess decision is rendered moot.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and medical records, and reports of VA examination.  The Veteran has not identified other evidence that has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran asserts that she injured her neck in an October 1984 motor vehicle accident during service.  Specifically, she reports sustaining a whiplash-type injury that would be consistent with the development of her current DDD of the cervical spine.

Turning first to direct service connection, the service treatment records do show that the Veteran was involved in a motor vehicle accident while on active duty.  The records noted that the injuries were facial lacerations, as well as alveolar and dental fractures.  There were no complaints or findings referable to the Veteran's neck and/or treatment.  

Moreover, the Veteran did not report any neck pain on her October 1984 separation report of medical history.  She specifically denied having any shoulder or neck pain.  The corresponding separation examination was negative for any musculoskeletal disorders, including a cervical disability.  

On the Veteran's last day of service, she reported having pain in the neck and back area.  No cervical disability was diagnosed, and she was referred to the VA Medical Center for treatment.  There is no evidence that the Veteran did in fact follow-up as advised. 

The mere fact that the Veteran complained of neck pain on her last day of service is not enough to establish that a chronic cervical condition manifested during service.  See 38 C.F.R. § 3.303(b).   As noted, the separation physical examination after the accident was negative for any cervical disability.  

Post-service, there were no complaints referable to the Veteran's neck on VA examination in January 1985.  Similarly, there were no cervical disabilities diagnosed upon physical evaluation.  

In a March 1985 statement from the Veteran to the RO, she described the injuries sustained in the motor vehicle accident and made no mention of a whiplash injury to the neck or any complaints of neck pain.  

A June 1989 VA examination was devoid of any complaints pertaining to the neck or any diagnosis of a cervical disability.  The VA outpatient treatment records dated in May 1990, while noting the motor vehicle accident, did not contain any mention of injuries to the neck or any current complaints.  

The Veteran was first diagnosed with DDD of the cervical spine in April 2005, some 21 years after her discharge from active service.  This is clearly outside the one-year presumptive period set for arthritis.  38 C.F.R. §§ .307, 3.309.

On review, the evidence serves to date the onset of her cervical spine manifestations to a period many years after the Veteran's period of active service ending in 1984.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The absence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that the current cervical disability was due to the motor vehicle accident in 1984 or any other event or incident of the Veteran's service.  Id.  

To the extent that the Veteran may be asserting that she had continued or ongoing problems with her neck since the 1984 accident, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran at the time of her discharge from service and in connection with earlier medical care rendered after service.  Id.   

Notably, the service separation examination was negative for the claimed cervical problems.  She specifically denied having shoulder and back pain at the time on the Report of Medical History.    

While she reported having neck pain on her last day of service, there were no complaints or treatment for a cervical spine disability for 21 years after the accident.  Notably, no mention was made of a whiplash injury or any cervical complaints to various medical providers after service.  The statements to the RO made by the Veteran herself also made no mention of such injury or any current neck symptomatology. 

Here, even though the Veteran was involved in a motor vehicle accident in 1984, there is no competent evidence that establishes a causal link between any current cervical pathology and any document injury or other claimed event of the Veteran's service.  

In fact, in connection with the June 2010 VA examination, the examiner opined it was less likely than not that intervertebral disc disease with radiculopathy was service connectable.  The examiner reasoned there was minimal symptomatology in service.  The examiner also indicated that the symptomatology predominantly began many years after service and that her vocation in service was essentially non-traumatic.  There was no change of opinion in the September 2010 addendum opinion.  

The Board is cognizant of a July 2005 letter from Dr. DL, which indicates the Veteran sustained a whiplash injury to her neck during the 1984 accident and opined that she sought treatment following service for her neck and that her current complaints were similar to the remote history of an accident.  

At this juncture, the Board would note the Veteran was in another motor vehicle accident in December 2006, wherein she sustained injuries to her neck.  In a July 2007 letter from Dr. LB, he noted that the Veteran had neck pain since her accident in 1984 and that the December 2006 accident aggravated her chronic cervical sprain and strain.  Dr. DO made similar remarks in July 2008.

In an April 2009 letter, Dr. DL indicated that he had treated the Veteran since May 2005.  He noted that she was in a motor vehicle accident in 1985 (actually 1984), wherein she sustained a whiplash injury.  He opined that her injury from her previous motor vehicle accident was exacerbated by the accident in December 2006.

The Board does not find the opinions from Dr. DL or DO probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

These opinions are equivocal at best.  First, the conclusion that Veteran sustained a whiplash injury to her neck in 1984 is not supported by the objective medical evidence of record.  Next, while Dr. DL indicates the Veteran sought treatment after service for continued neck problems since the accident, this is clearly contradicted by the medical evidence in the record.  Finally, there is no indication that either provider reviewed the actual injury reports, service treatment records, or the claims folder itself.   

The opinions as to etiology of the Veteran's cervical disability and purported aggravation of such in 2006 is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  

The Board may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran.  

Here, the whiplash injury reported by the Veteran to have occurred in 1984 has not been verified by the objective medical evidence of record.  Additionally, the reported continuous treatment for neck symptomatology following service has also not been confirmed.  

The Veteran herself indicated in an October 2005 letter that "[VA had] all documents and supporting evidence for [her] cervical spine condition."  She then outlined the evidence in support of her claim and noted that she had received two duty to assist letters.  She stated that she read both letters, understood them, and did not need any further duty to assist.  

Based on the lack of evidence of a neck injury or a chronic neck condition in service and no evidence of continuity of neck symptomatology following her discharge from service, to the extent that Dr. DL and Dr. DO's opinions can be read as opinions of nexus to service, they are not competent evidence.  Id.; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  

The Board is also aware that the Veteran is a registered nurse and, thus, would be competent to diagnose a condition and identify likely etiology; however, that being said, the Board finds her statements as to etiology also not credible for the same reasons outlined above with respect to Drs. DL and DO.  

Notably, her current assertions are found to be inconsistent with earlier and more probative statements made by her at the time of her discharge from service, to the RO after discharge, and in connection with earlier medical care rendered after service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Kowalski, supra; Miller, supra; Layno, supra.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


ORDER

Service connection for a cervical disorder with radiculopathy is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


